Citation Nr: 0930493	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Service connection for post-traumatic stress disorder 
(PTSD). 

2.	Service connection for a right leg disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from November 1967 to October 
1969.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds remand appropriate here for both claims on 
appeal. 

With regard to the Veteran's claim for a right leg disorder, 
the Board notes that the Veteran's induction and separation 
reports of medical history indicate that the Veteran 
experienced leg cramps before and during service.  Though the 
Veteran underwent VA compensation examination in June 2007, 
the report of record does not contain an opinion on whether 
the Veteran's service related to his current leg disorders, 
to include the Veteran's reported leg cramps and his 
diagnosed right knee degenerative joint disease.  

With regard to the Veteran's claim for PTSD, the Board notes 
the submissions of record received from the Veteran during 
his April 2009 Board hearing.  These submissions tend to 
support his claim that he underwent enemy mortar attacks at 
his duty station in Vietnam.  Based on these submissions, the 
Board finds additional development necessary.  See Pentecost 
v. Principi, 16 Vet. App. 124, 129 (2002) (holding that the 
fact that a Veteran was stationed with a unit that sustained 
combat attacks strongly suggests that the Veteran was, in 
fact, exposed to these attacks).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
etiology, nature, and severity of any 
current disorder in the Veteran's right 
leg.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The examiner should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that any current right 
leg disorder relates to the 
Veteran's service.  Any 
conclusion reached should be 
supported by a rationale.  

3.  With regard to the Veteran's claim 
for service connection for PTSD, 
pertinent evidence of record should be 
submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or any other appropriate location, 
for verification of the Veteran's claimed 
stressors, as well as verification of any 
attacks sustained by the unit(s) to which 
the Veteran was assigned in Vietnam.    

4.  The submitted information to JSRRC 
must note the Veteran's reported units in 
Vietnam as evidenced in the record - 
i.e., The Americal Combat Center at 23d 
AG Admin Repl Det, USARPAC; HHS Btry, 3d 
Battalion, 82nd Artillery, 196 LIB, 
USARPAC; the 94th infantry battalion (as 
he reported in his Board hearing); and 
any other units to which the Veteran was 
attached while in Vietnam between October 
1968 and October 1969.  The submitted 
information must also note the 
documentation submitted at the Veteran's 
April 2009 Board hearing, which indicates 
mortar attacks at his place of duty in 
Vietnam, "LZ Baldy".  

5.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the Veteran's stressors, and in 
consideration of Pentecost, supra.   

6.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s).  
An appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




